Citation Nr: 0940245	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for psoriasis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which continued a 10 percent evaluation for 
psoriasis.


FINDINGS OF FACT

1.  The Veteran's psoriasis covers less than 20 percent of 
the entire body or exposed areas, and was not treated with 
systemic corticosteroids or other immunosuppressive drugs for 
a period of 6 weeks or more during a 12-month period.

2.  The Veteran's psoriasis is subject to period of flare-ups 
and has a significant effect on her daily life.


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for psoriasis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 
4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior  to the initial adjudication of the Veteran's claim, a 
letter dated in May 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate her 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist her in 
obtaining evidence, but that it was her responsibility to 
provide VA with any evidence pertaining to her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, the Veteran was not notified of the 
criteria for establishing an effective date or disability 
rating.

A subsequent letter dated March 2006 informed the Veteran of 
the criteria for establishing an effective date and 
disability rating.  Here, the duty to notify was not 
satisfied prior to the initial decisions on the Veteran's 
claims by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the March 
2006 letter which notified the Veteran of the criteria for 
establishing an effective date and disability rating.  
Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the claim was then readjudicated by way of an 
SOC in August 2006, after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that she may submit evidence 
of the effect of her worsening disability on his daily life, 
nor is VA required to notify the Veteran of diagnostic codes 
that her disability may be rated under.  See Vazquez-
Flores/Wilson v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 
2009).  Therefore, the Board may proceed.

The Veteran's service treatment records, VA treatment 
records, private treatment records, VA authorized examination 
reports, and lay statements have been associated with the 
claims file.  The Board specifically notes that the Veteran 
was afforded a VA examination with respect to her psoriasis 
in June 2004, and again in June 2006.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's psoriasis.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of her claim.  The Veteran 
and her representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  While a veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when an 
appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Symptoms noted in the rating schedule are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, irrespective of whether the Veteran raised them, as 
well as the entire history of her disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 7806.  She filed her claim for an increased 
rating in August 2004.

Initially, it should be noted that VA regulations for 
evaluating disabilities of the skin were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 
2002); 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The 
current claim for an increased evaluation was received in 
August 2004.  Thus, the revised regulations are applicable to 
this claim.  Parenthetically, the Board also notes that VA 
amended the Schedule for Rating Disabilities by revising that 
portion of the Schedule that addresses the Skin, so that it 
more clearly reflects VA's policies concerning the evaluation 
of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805; however, the amendment is effective for 
claims filed on and after October 23, 2008); and the Board 
notes that the disorder under consideration is rated under 
Diagnostic Code 7819, 7806.  See 73 Fed. Reg. 54708-54712 
(Sept. 23, 2008). 

In a September 2009 brief, the Veteran's representative 
argued that the Veteran's psoriasis is correctly rated under 
Diagnostic Code 7816 (Psoriasis), and not Diagnostic Code 
7806 (Dermatitis or eczema).  The Board notes that these two 
codes contain identical rating criteria and disability 
evaluations, therefore there is no benefit or harm to the 
Veteran in utilizing either code to rate her disability.

A 10 percent rating is assigned when psoriasis affects at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816.

A 30 percent rating is assigned when psoriasis affects 20 to 
40 percent of the entire body, or 20 to 40 percent of exposed 
areas; or systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Id.

A 60 percent rating is assigned when psoriasis affects more 
than 40 percent of the entire body, or more than 40 percent 
of exposed areas; or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month period.  Id.

Private treatment records dated from July 2003 to February 
2006 indicate the Veteran was prescribed several topical 
medications for her psoriasis.  She was also prescribed 
Hydroxyzine on or about December 2003.  However, these 
records do not specify how long the Veteran used the drug.

VA treatment records dated May 2004 noted lesions on the 
Veteran's knees, bilaterally, measuring 6 cm to 8 cm.  The 
treating physician described these lesions as raised 
erythematous with silvery plaque.  Additional lesions were 
noted on the extensor surfaces of the Veterans lower legs, 
bilaterally.  Lesions on the elbows measured between 12 cm 
and 15 cm.  Smaller plaques were noted on the left hand, and 
the Veteran indicated she had a lesion on her genitalia.  A 
separate treatment note dated May 2004 indicated the 
Veteran's psoriasis was flaring up at the time.

The Veteran underwent a VA examination in June 2004.  She 
reported that her skin lesions caused a constant burning 
sensation, rated as a "10.5" on a scale of 1 to 10.  During 
the examination, the Veteran was in constant movement trying 
to relieve the burning sensation by rubbing the lesions 
through her clothing or with her hands.  At the time, she was 
using triamcinolone cream and applying Col-Tar shampoo to the 
head and scalp.  There was no indication of systemic therapy.  
On examination, there were a few reddish spots on the 
hairline of the scalp, ranging from a few millimeters to 2 cm 
in size.  A small red spot in the pubic area measured 1 cm.  
The right elbow had a reddish patch of skin with silvery 
scaling, measuring 11 cm by 6 cm.  The left elbow had a 
similar patch of skin, measuring 14 cm by 6 cm.  A patch on 
the left hand measured 4 cm by 3 cm, with several additional 
spots ranging from a few millimeters to 1 cm.  The right hand 
had a few reddish spots.  The right knee had a reddish patch 
with silvery scaling, measuring 10.5 cm by 8 cm.  The left 
knee had a similar lesion, measuring 10 cm by 6 cm.  There 
was a 9 cm by 6 cm patch on the lateral aspect of the left 
leg.  Both legs and forearms had additional reddish spots 
ranging from a few millimeters to 1 cm.  The examiner did not 
specifically comment on the percentage of total skin that was 
affected or the percentage of exposed areas that were 
affected.  Photos taken during the examination were 
associated with the examination report and reviewed by the 
Board.

In July 2004, the Veteran submitted her own photos of her 
skin disability which were reviewed by the Board.  She also 
included a statement in which she reported that the lesions 
"feel like they are on fire 100% of the time."  She stated 
that she cannot rest on her elbows or knees, and cannot bend 
them without experiencing cracking and bleeding.  She cannot 
go without long pants or long sleeves.  Tanning offered some 
relief, but she could not afford to do it often.  She also 
indicated that her condition affects her ability to be 
romantic with her boyfriend.

The Veteran was afforded an additional VA examination in June 
2006.  She reported treating her condition with topical 
creams, confirmed by the examiner on review of her claims 
file.  She had not been on any oral steroids.  She stated her 
condition worsened a little after showering, and worsened in 
the summer.  There was a constant burning sensation.  She was 
able to sleep at night, but she would occasionally wake up 
due to a numbness and tingling in her hands.  On examination, 
there was a lesion on her anterior left leg just below the 
knee, measuring 5 cm by 4 cm.  Several inches below that was 
an elongated patch, measuring 6 cm by 2 cm.  There was a 2 cm 
by 3 cm patch above the left ankle, and a 10 cm by 7 cm patch 
around the posterior part of the leg.  There were some small 
punctate areas surrounding these patches.  On the right leg, 
there was a patch just below the knee, measuring 3 cm by 4 
cm.  Several inches below that, there was a 12 cm by 13 cm 
patch on the anterior of the right leg.  The left elbow had a 
patch measuring 12 cm by 13 cm.  The right elbow had a 14 cm 
by 7 cm patch.  There was no abnormality noted on the back, 
abdomen, chest, upper legs or thighs.  The examiner noted 
that less than 15 percent of total body mass was affected, 
and that less than 15 percent of exposed skin was affected.

In a September 2006 statement, the Veteran indicated that she 
had frequent flare-ups with her psoriasis.  She could not 
wear short sleeves or shorts, rest her elbows on a table, or 
shave her legs.  Use of a tanning booth provided some relief, 
but she could not afford to do that as needed.

Based on the evidence of record, the Board finds that the 
Veteran's psoriasis most closely approximates a 30 percent 
disability rating under Diagnostic Code 7816.  The objective 
evidence does not necessarily demonstrate that the Veteran's 
psoriasis affects 20 to 40 percent of either her total body 
or exposed areas.  The most recent VA examination determined 
that less than 15 percent of total body area or exposed areas 
were affected, and no examination report or treatment record 
noted the Veteran's psoriasis affected 20 percent or more of 
the body or exposed areas.  While the record does show that 
the Veteran has been treated with some systemic medications, 
including Hydroxyzine, the record does not reflect that these 
medications were prescribed or administered for a period of 6 
weeks or more during a 12-month period.  However, the Veteran 
reported that her condition flares up frequently, and VA 
treatment records reflect at least one such occurrence.  
Moreover, the Veteran reported that her disability has a 
significant impact on her daily life.  She stated that could 
not wear shorts or short sleeves, could not adequately shave 
her legs, and could not properly rest her elbows on a 
surface.  She also described the negative effects of her 
condition on her social interactions.  Certainly, it appears 
from the record including the Veteran's statements, 
photographs, and outpatient treatment records that there are 
frequent periods of flare-ups where the Veteran's service-
connected skin condition likely affects more than 20 percent 
of her total body or exposed areas.  Therefore, although the 
evidence, and particularly the most recent VA examination, 
does necessarily conclusively show that the Veteran's 
condition manifests symptoms contemplated by a higher rating 
under Diagnostic Code 7816, the Board finds that the overall 
disability picture of Veteran's psoriasis most closely 
approximates a 30 percent disability rating.

A higher 60 percent rating is not warranted under Diagnostic 
Code 7816, as there is no indication that more than 40 
percent of the Veteran's total body or exposed areas are 
affected by her psoriasis.  Furthermore, there is no 
indication that systemic treatments were administered on a 
constant or near-constant basis during a 12-month period.  
Although the Board has considered the impact of the Veteran's 
psoriasis on her daily life, the evidence does not establish 
that such effects are severe enough to warrant a 60 percent 
rating.

Lastly, in reaching this decision, the Board notes for the 
record that it has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not they were raised by the Veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  As for extraschedular 
consideration, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  In this regard, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule and the 
assigned schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also 
VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

In this case, the Board does not find that the symptoms of 
the Veteran's service-connected disability present an 
exceptional disability picture that renders the schedular 
rating inadequate.  There is no objective evidence of 
frequent periods of hospitalization.  There is no indication 
of any marked interference with employment beyond that which 
is already contemplated in the rating schedule for the 
Veteran's service-connected skin disability.  Cf. Martinak v. 
Nicholson, supra.  The Board finds that the rating criteria 
to evaluate psoriasis reasonably describe the claimant's 
disability level and symptomatology.  Therefore, the 
appellant's disability picture is contemplated by the rating 
schedule and extraschedular referral is not required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the overall weight of the 
evidence supports a 30 percent disability rating, for the 
reasons discussed above.




ORDER

A disability evaluation of 30 percent for psoriasis, but not 
greater, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


